Appeal from a judgment of the County Court of Schoharie County (Bartlett, III, J.), rendered November 24, 2004, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant was charged in an indictment with assault in the first degree and endangering the welfare of a child after he dropped his infant son on a couch and then shook him when he would not stop crying. The child suffered brain damage as a result. Defendant pleaded guilty to assault in the second degree in full satisfaction of the indictment and waived his right to appeal. He was thereafter sentenced to seven years in prison to be followed by a three-year period of postrelease supervision.
Defendant’s sole argument on appeal is that the sentence should be reduced in the interest of justice. Given defendant’s voluntary, knowing and intelligent guilty plea and waiver of the right to appeal, further review is precluded (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Clow, 10 AD3d 803, 804 [2004]).
Crew III, J.P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.